Citation Nr: 1819199	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  11-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to an initial rating in excess of 30 percent for pleural disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army with active duty from May 1964 to May 1966.. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  An April 2011 rating decision increased the Veteran's rating for his pleural disease from 10 percent to 30 percent, effective November 26, 2008.  As the rating provided in the April 2011 rating decision is still less than the maximum benefit available, the Veteran's claim remains properly before the Board.  AB v. Brown, 6 Vet. App. 25 (1993).  The Board notes that jurisdiction of the Veteran's claim was subsequently transferred to the RO in Houston, Texas.  

On the Veteran's April 2011 VA Form 9 to the Board, the Veteran indicated that he wished to have a Travel Board hearing in front of a Veterans Law Judge.  However, in written correspondences dated September 2015 and February 2016, the Veteran withdrew his requested for a hearing.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.702(e)(2017). 

This claim was previously before the Board in May 2017, at which time it was remanded for further development, to include a new VA examination to determine the current severity of the Veteran's pleural disease and for an addendum opinion to the Veteran's November 2010 audiological examination.  As substantial compliance with the Board's May 2017 remand directives has been completed, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998).  The May 2017 Board decision also denied the Veteran's claims for service connection for hypertension, glaucoma, and acid reflux. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed bilateral hearing loss was incurred during active service. 

2.  The Veteran's service-connected pleural disease is not been manifested by FVC 50 to 64 percent predicted; or DLCO (SB) of 40 to 55 percent predicted or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for an initial rating in excess of 30 percent for pleural disease have not been met.  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 6825 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letters sent to the Veteran in January 2009 and October 2010, along with additional developmental letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.    

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his pleural disease/asbestosis.  In Dingess, it was also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in August 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).
Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).
The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the present of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are considered competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; the threshold for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

When there is no diagnosis of hearing loss in service, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Establishing service connection is possible if the current hearing loss can be adequately linked to service.  Ledford, 3 Vet. App.at 89.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that the current disability is the result of an injury or disease incurred in service; the determination of which depends on a review of all of the evidence of record.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the veteran's separation from service.  Walker, 708 F.3d at 1338. 

The Veteran was afforded a VA examination in connection with his claim for service connection for bilateral hearing loss in November 2010.  During that examination, the VA examiner provided the Veteran with a diagnosis of bilateral hearing loss that is sufficient to constitute a disability for VA purposes, and in addition, a diagnosis of tinnitus.  See, November 2010 VA examination; 38 C.F.R. § 3.385.  This VA examination report also noted that the Veteran did not experience post-service acoustic trauma.  While the examination provided the Veteran a diagnosis of bilateral hearing loss, the Board found the November 2010 examination to be inadequate in the May 2017 Board remand, as the examiner relied solely on the absence of a documented in-service shift in hearing in providing the conclusion that the Veteran's hearing loss was not incurred in or caused by active military service.  See, November 2010 VA examination;  May 2017 remand. 

The record reflects that the Veteran has consistently reported that his hearing loss began in-service while he was performing his duties as a mechanic.  The Veteran noted that after his discharge, his family and friends would continually inform him that he could not correctly hear what they were saying.  See, August 2010 Statement in Support of Claim.  The Board notes that the Veteran is competent to identify reduced hearing acuity and he is competent to report when he first started experiencing the symptoms of his hearing loss disability.  Heuer v. Brown, 7 Vet. App. 379 (1995).  The Veteran's statement is corroborated by a buddy statement provided by the Veteran's sister in which she stated after the Veteran's discharge, he came to live with her and he would not answer her when she spoke to him.  She noted that she observed the symptoms of the Veteran's hearing loss following discharge and that they have continued since.  See, buddy statement dated January 2011.  As these statements are not contradicted by any evidence of record and the Board finds them both to be competent and credible, the Board has afforded them high probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the September 2017 addendum VA medical opinion with respect to the etiology of the Veteran's current bilateral hearing loss.  However, the Board has assigned this opinion with low probative value, as again the examiner focuses on a lack of significant hearing change during service.  See, September 2017 VA addendum opinion.   Moreover, the Board notes that the sole reason for the negative opinion was the lack of a threshold shift during service, and the Board finds that a reasonable interpretation of this opinion would be that if the examiner knew that such a shift was not a prerequisite for establishing service connection for hearing loss, in the face of the other supporting evidence, his opinion would have likely been different.  

Accordingly, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current bilateral hearing loss was incurred in service.  Accordingly, and affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C. § 1110, 1131, 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104 (a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative have asserted that his pleural disease warrants a rating in excess of 30 percent.  

The Veteran's service connected pleural disease/asbestosis is currently rated under 38 C.F.R. § 4,97, Diagnostic Code 6825 for diffuse interstitial fibrosis.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for Forced Vital Capacity (FVC) of 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCBO (SB)) of 66 to 80 percent predicted.  FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted warrants an evaluation of 30 percent.  FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants an evaluation of 60 percent.  FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy warrants an evaluation of 100 percent.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833. 

In evaluating certain respiratory disorders, including the one at issue, pulmonary function tests (PFTs) are required, except in the following circumstances: (i) when the results of a maximum exercise capacity rest are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of symptoms of acute respiratory failure or; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1). 

Post-bronchodilator results are required when PFTs are done for disability evaluation purposes except when the results of the pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.69 (d)(4).  In the present case, the examiner has indicated that post-bronchodilator testing was not completed as it was not indicated for the Veteran's current condition.  See, August 2017 VA examination. 

Turning to the evidence of record, the Veteran first received a VA examination in connection with his claim in February 2010, where a diagnosis of asbestos-related pleural disease was rendered.  During this examination, the Veteran's FVC results indicated 75 percent predicted.  Moderate reduction in diffusing capacity was noted.  The Veteran's DCLO (SB) result was 58 percent.  See, February 2010 VA examination.

The Veteran's next VA examination was in April 2014.  However, the examiner reported that while the PFT had been performed, the results did not accurately reflect the Veteran's current pulmonary function.  As this examination provided no results that can be used for rating purposes, the Board finds the April 2014 examination to be inadequate.  See, April 2014 VA examination; May 2017 Board remand.

Pursuant to the Board's May 2017 remand, the Veteran was most recently afforded a VA examination in connection with this claim in August 2017.  During this examination, the Veteran's condition was noted to be pleural plaques.  The Veteran's results were also follows:  FVC was noted as 70 percent predicted and DLCO (SB) was 120 percent predicted.  Mild obstructive ventilator impairment was noted to be present and the Veteran's diffusing capacity was noted to be normal.  The examiner again noted that the PTFs did not accurately reflect the Veteran's pulmonary function, but went on to state that the Veteran could not repeat the PFT maneuvers due to fatigue and therefore, the test results are likely an under-representation of the Veteran's pulmonary function.  However, the examiner noted that the PFTs are still relatively unchanged when compared to the Veteran's results from the February 2010 VA examination and noted that the DCLO (SB) is significantly improved.  While the Veteran stated that he required increased need of support with activities of daily living, the examiner opined that dyspnea was non-pulmonary in origin.  See, August 2017 VA examination.  

As the opinions of both the February 2010 and August 2017 VA examinations are supported by thorough rationales and were issued following a review of the Veteran's record and an in-person examination of the Veteran and are not contradicted by any evidence of record, the Board has afforded the opinions significant probative weight. 

As noted above, in order to warrant a rating in excess of 30 percent, the PFT results must be as follows:  FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants an evaluation of 60 percent.  FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy warrants an evaluation of 100 percent. 

The Veteran's PFT results from both his February 2010 and August 2017 VA examination results do not meet the criteria as outlined above for a rating in excess of 30 percent as the Veteran's FVC is never below 70 percent predicted and his DCLO (SB) is never below 58.  There is no evidence of record indicating cor pulmonale or pulmonary hypertension, nor is there evidence indicated that the Veteran requires outpatient oxygen therapy.  Accordingly, a rating in excess of 30 percent for the Veteran's service-connected pleural disease/asbestosis is not warranted. 


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to a rating in excess of 30 percent for pleural disease/asbestosis is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


